      Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RICKY FRANKLIN                                               Case No.: 1:18-cv-00161-LJV

               Plaintiff,

vs.

BISON RECOVERY GROUP, INC.

               Defendant.


MEMORANDUM IN SUPPORT OF DEFENDANT BISON RECOVERY GROUP, INC.’S
 MOTION TO DENY PLAINTIFF’S SUMMARY JUDGMENT MOTION, OR IN THE
        ALTERNATIVE, DEFER CONSIDERATION OF THE MOTION

       Defendant Bison Recovery Group, Inc (“Defendant”), by and through undersigned

counsel, hereby moves this Court to deny Plaintiff Ricky Franklin’s (“Plaintiff”) Motion for

Summary Judgment as premature, or in the alternative, pursuant to Federal Rule of Civil Procedure

56(d), defer consideration of the motion until the close of discovery in order to provide Defendant

with an opportunity to obtain sufficient discovery from Plaintiff.

                                PRELIMINARY STATEMENT

       Plaintiff’s Motion for Summary Judgment is premature. The procedural posture herein

dictates that the Court deny Plaintiff’s Motion for Summary Judgment, or in the alternative, defer

consideration until the Motion is ripe for adjudication.

       On January 31, 2018, Plaintiff filed his Complaint against Defendant alleging violations of

the Telephone Consumer Protection Act (“TCPA”). (Dkt. 1). On October 24, 2018, Defendant

filed its Motion to Dismiss all claims against it. (Dkt. 3). On November 9, 2019, following this

Court’s denial of Defendant’s Motion to Dismiss, Defendant filed its Answer. (Dkt. 6). On January




                                                 1
      Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 2 of 8




6, 2020, Defendant served its discovery demands on Plaintiff. See the Declaration of Brendan H.

Little, Esq. (“Little Dec.”), Ex. A.

       Thereafter, on January 7, 2020 the parties appeared for a Scheduling Conference before the

Honorable Leslie G. Foschio, pursuant to which, this Court issued its Scheduling Order. (Dkt. 14,

15). Pursuant to the Scheduling Order:

               Mandatory Disclosures were due by 1/31/2020. Stipulation of
               Selection of Mediator due by 2/4/2020. Motions to Join
               Parties/Amend Pleadings due by 2/28/2020. First Mediation Session
               due by 3/31/2020. Plaintiff Expert Witness ID due by 3/31/2020.
               Defendant Expert Witness ID due by 4/20/2020. Discovery
               completed by 5/29/2020. Motions to Compel Discovery due by
               6/15/2020. Dispositive Motions due by 7/31/2020. Final Pretrial
               Conference set for 8/18/2020 11:30 AM before Hon. Leslie G.
               Foschio. Mediation To End by 8/31/2020. Signed by Hon. Leslie G.
               Foschio on 1/7/2020. (SDW)(Copy of Scheduling Order mailed to
               Pro Se Plaintiff) (Entered: 01/08/2020).

(Dkt. 15) (emphasis added).

       Only three days later, and before responding to Defendant’s discovery demands or

conducting any depositions, Plaintiff filed his Motion for Summary Judgment. (Dkt. 16).

Strikingly, Plaintiff has failed to timely respond Defendant’s discovery demands and has failed to

produce copies of the audio recordings, which he has submitted to the Court in support of his

Motion for Summary Judgment. (Dkt. 18); see also Little Dec., Ex. B.

       It is undeniable that Plaintiff’s Motion for Summary Judgment is patently premature.

Without the benefit of discovery, requested from Plaintiff, Defendant has no ability to

meaningfully defend itself. In that regard, Defendant’s current submission is not characterized as

a response to Plaintiff’s Motion for Summary Judgment because Defendant lacks the facts and

documents necessary to furnish a defense.




                                                2
      Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 3 of 8




                                            ARGUMENT

I.      Legal Standard

        Fed. R. Civ. P. 56(d) allows for deferring consideration of a motion for summary judgment

under certain circumstances. Specifically, Fed. R. Civ. P. 56(d) states: “[i]f a non-movant shows

by affidavit or declaration that, for specified reasons, it cannot present facts essential to justify its

opposition, the court may: (1) defer considering the motion or deny it; and (2) allow time to obtain

affidavits or declarations to take discovery; or (3) issue any other appropriate court order.” Fed. R.

Civ. P. 56(d).

        “Under this rule, the party seeking discovery must “make a specific proffer as to the

discovery it would seek,” and “a bare assertion that the evidence supporting a plaintiff’s allegation

is in the hands of the defendant is insufficient.” Aetna Cas. & Sur. Co. v. Aniero Concrete Co.,

404 F.3d 566, 573 (2d Cir. 2005). Thus, to successfully bring a motion pursuant to Fed. R. Civ. P.

56(d), the Second Circuit requires that the moving party establish, by submission of an affidavit,

(1) what facts are sought and how they are to be obtained; (2) how these facts are reasonably

expected to raise a genuine issue of material fact; (3) what efforts the affiant has made to obtain

them; and (4) why the affiant’s efforts were unsuccessful.” Hilton v. Bedford Paving, LLC, 2011

WL 3957269, at *8 (W.D.N.Y. Sept. 7, 2011).

        Importantly, the Second Circuit has held:

                 Fed.R.Civ.P. 56(f) provides, as interpreted by court opinions, that
                 when a party facing an adversary’s motion for summary judgment
                 reasonably advises the court that it needs discovery to be able to
                 present facts needed to defend the motion, the court should defer
                 decision of the motion until the party has had the opportunity to take
                 discovery and rebut the motion. Accordingly, we have held that
                 summary judgment should only be granted if “after discovery, the
                 nonmoving party has failed to make a sufficient showing on an
                 essential element of [its] case with respect to which [it] has the
                 burden of proof.

                                                   3
      Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 4 of 8




Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 303 (2d Cir. 2003)(emphasis in

original)(internal citations omitted).1 Accordingly, “[o]nly in the rarest of cases may summary

judgment be granted against a plaintiff who has not been afforded the opportunity to conduct

discovery.” TransAtlantic Lines LLC v. Am. Steamship Owners Mut. Prot. & Indem. Ass’n, Inc.,

253 F. Supp. 3d 725, 734 (S.D.N.Y. 2017).

II.    PLAINTIFF’S MOTION IS PREMATURE AS DISCOVERY IS NOT COMPLETE
       As a general rule, the party opposing a motion for summary judgment should be permitted

an adequate opportunity to complete discovery prior to consideration of the motion. See Trebor

Sportswear Co. v. The Ltd. Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989) (“the nonmoving party

must have “had the opportunity to discover information that is essential to his opposition” to the

motion for summary judgment”) Ben v. United States, 160 F. Supp. 3d 460, 470 (N.D.N.Y. 2016);

Schulz v. United States, Internal Revenue Serv., 2016 WL 10649270, at *5 (N.D.N.Y. May 6,

2016). Indeed, the purpose of Fed. R. Civ. P. 56(d) is to “shield a party against the entry

of summary judgment where it has not had an adequate opportunity to defend.” All Am. Tel. Co.,

Inc. v. AT & T Corp., 328 F. Supp. 3d 342, 358 (S.D.N.Y. 2018), appeal withdrawn, WL 9739272

(2d Cir. Dec. 28, 2018).

       Defendant has established entitlement to relief under Fed.R.Civ.P. 56(d) as it has

established that it has sought facts and documents pertinent to the central legal issues involved in

Plaintiff’s Complaint, which may raise a genuine issue of fact. See Little Dec. Ex. A. Importantly,

as Plaintiff has failed to provide any discovery responses or documents through the course of this

litigation, it is impossible to determine whether the discovery sought will raise a triable issue of


1
 Notably, Fed. R. Civ. P. 56(d) was formally titled as Fed. R. Civ. P. 56(f). As such, the Second
Circuit’s discussion of Fed. R. Civ. P. 56(f) is applicable to the modified Fed. R. Civ. P. 56(d).
See Hilton, LLC, 2011 WL 3957269, at *8 (W.D.N.Y. Sept. 7, 2011).
                                                 4
      Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 5 of 8




fact. See Little Dec., Ex. A, B. However, Defendant is entitled to inspect the information

brandished against it in order to form a defense. See Trebor Sportswear Co., at 511. Finally, all of

Defendant’s efforts to engage in discovery have been frustrated. See Little Dec, Ex. B.

       Here, as set forth in the Little Dec., the parties have not had a meaningful opportunity to

complete discovery prior to Plaintiff filing his Motion for Summary Judgment as the Court had

only entered its Scheduling Order three days prior to Plaintiff’s filing of his Motion for Summary

Judgment. (Dkt. 15). As such, Defendant has not yet received responses to its discovery demands

and no depositions have been conducted. See Little Dec. Indeed, Plaintiff has not even provided

Defendant with a copy of the recordings that were submitted to the Court in support of his Motion

for Summary Judgment. (Dkt. 18).

       This is not a circumstance where Defendant has sat idly by, Plaintiff has simply hamstrung

any opportunity for discovery to proceed in its normal course, and as directed by this Court. (Dkt.

15). Plaintiff has put Defendant in the unenviable position of defending against a Summary

Judgment Motion without discovery and without full access to the documents submitted against

it. See Little Dec. This is of crucial importance here, where the allegations against Defendant

involve violations of the TCPA, because Defendant does not even have access to the telephone

recordings Plaintiff has submitted to the Court. As noted in the Little Dec., Defendant’s discovery

demands seek, inter alia, documents and information regarding when Plaintiff alleges to have

received calls from Defendant, Plaintiff’s claim that Defendant utilized an automatic dialing

system; details regarding Plaintiff’s alleged financial and emotional damages. Defendant’s

discovery demands are tailored to permit Defendant to investigate the merits and extent of

Plaintiff’s claim. See Little Dec., Ex. A.




                                                 5
      Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 6 of 8




       In that regard, the mere fact that Plaintiff has supported his Motion with certain telephone

recordings is of no consequence. Defendant is not obligated to rely on the documents produced in

Plaintiff’s Motion to defend itself, as suggested by Plaintiff. See Little Dec., Ex. B. Defendant is

entitled to investigate the validity of the documents produced and all other material information in

Plaintiff’s possession. The plain fact that Plaintiff possesses information, which has not been

turned over to Defendant—prior to filing his Motion for Summary Judgment—underscores

Defendant’s disadvantage in defending itself.

       Due to the procedural posture of the case, Defendant submits the Court should deny

Plaintiff’s Motion for Summary Judgment as premature, or in the alternative, defer consideration

of the motion until the close of discovery before considering Plaintiff’s Motion for Summary

Judgment.

                                         CONCLUSION

       For all the forgoing reasons described above and specifically identified in the attached

Declaration, Defendant Bison Recovery Group, Inc., respectfully requests that Plaintiff’s Motion

for Summary Judgment be denied as premature, or in the alternative, that this Court defer

consideration of the motion until the close of discovery before considering Plaintiff’s Motion for

Summary Judgment, together with such other and further relief as the Court deems just and proper.




                                                 6
     Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 7 of 8




Dated: February 12, 2020

                                   LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                   /s Brendan H. Little
                                   Brendan H. Little, Esq.
                                   Tessa R. Scott, Esq.
                                   Attorneys for the Defendant
                                   50 Fountain Plaza, Suite 1700
                                   Buffalo, NY 14202
                                   P: 716-853-5100
                                   F: 716-853-5199
                                   blittle@lippes.com
                                   tscott@lippes.com




                                     7
      Case 1:18-cv-00161-LJV-LGF Document 22-1 Filed 02/12/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2020, I electronically filed the foregoing

Memorandum via the CM/ECF system, which should then send notification of such filing to all

counsel of record. A copy of the Motion was also sent by first class mail to Plaintiff Ricky Franklin

at:

       Ricky Franklin
       708 Brambling Way
       Stockbridge, GA 30281

                                                      /s Brendan H. Little
                                                      Brendan H. Little, Esq.




                                                 8
